  Case 19-10236      Doc 28     Filed 05/03/19 Entered 05/03/19 17:03:43         Desc Main
                                 Document     Page 1 of 17


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                          )     Chapter 7
                                                )     Case No. 19-10236
Johnson Publishing Company, LLC,                )
                                                )     Hon. Jack B. Schmetterer
                      Debtor.                   )
                                                )     Date: May 9, 2019
                                                )     Time: 10:30 a.m.

                NOTICE OF TRUSTEE’S MOTION FOR ENTRY OF
             ORDER AUTHORIZING THE TRUSTEE TO OBTAIN CREDIT
                        PURSUANT TO 11 U.S.C § 364

         PLEASE TAKE NOTICE that on May 9, 2019, at 10:30 A.M., or as soon thereafter as

counsel may be heard, we shall appear before the Honorable Jack B. Schmetterer, or any judge

sitting in his stead, in Courtroom 682, in the United States Bankruptcy Court for the Northern

District of Illinois, 219 South Dearborn Street, Chicago, Illinois, and present the Trustee’s

Motion For Entry of Order Authorizing the Trustee to Obtain Credit Pursuant to 11

U.S.C. § 364 at which time and place you may appear as you see fit.


Dated: May 3, 2019                             Miriam R. Stein, not individually, but solely
                                               in her capacity as the chapter 7 trustee for the
                                               bankruptcy estate of Johnson Publishing
                                               Company, LLC


                                               By:    /s/ N. Neville Reid
                                               Fox, Swibel, Levin & Carroll, LLP,
                                               General Bankruptcy Counsel to the Trustee

N. Neville Reid (ARDC #6195837)
Ryan T. Schultz (ARDC #6288585)
FOX, SWIBEL, LEVIN & CARROLL, LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Ph: 312.224.1200
Fx: 312.224.1201
  Case 19-10236      Doc 28     Filed 05/03/19 Entered 05/03/19 17:03:43           Desc Main
                                 Document     Page 2 of 17


                                CERTIFICATE OF SERVICE

        I, N. Neville Reid, certify that on May 3, 2019, I caused a copy of the foregoing

Trustee’s Motion For Entry of Order Authorizing the Trustee to Obtain Credit Pursuant

to 11 U.S.C. § 364 to be filed electronically through the Court’s CM/ECF filing system and to be

served upon the attached Service List by the Court’s ECF filing system, as indicated.


                                                    /s/ N. Neville Reid
                                                    N. Neville Reid


                                        SERVICE LIST

Party to receive notice electronically via CM/ECF:

Patrick S Layng, U.S. Trustee
USTPRegion11.ES.ECF@usdoj.gov

Howard L. Adelman, counsel to the Debtor
hla@ag-ltd.com

Steven B Chaiken, counsel to the Debtor
schaiken@ag-ltd.com

Randall Klein and
Eva D. Gadzheva, counsel to creditor Desiree G. Rogers
Randall.Klein@GoldbergKohn.com
Eva.Gadzheva@GoldbergKohn.com

J. Mark Fisher, counsel to Linda Johnson Rice
mfisher@schiffhardin.com

Brian Greer, counsel to Capital Holdings
brian.greer@dechert.com

Party to receive notice via Overnight Mail:

Johnson Publishing Company, LLC
200 S. Michigan Ave., Suite 900
Chicago, IL 60604
dba Fashion Fair Cosmetics
via U.S. Mail First Class or Overnight Mail As Indicated:



3474394 v3 -
  Case 19-10236      Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43        Desc Main
                                Document     Page 3 of 17


All Secured Creditors (Overnight Mail)

Capital Holdings V, LLC                       Desiree Rogers
300 Montgomery Street, #1050                  c/o Randall Klein
Attn: Natalie D. Talbott                      Goldberg Kohn
San Francisco, CA 94104                       55 East Monroe Street, Suite 3300
                                              Chicago, IL 60603-5792
Capital Holdings V, LLC                       Franklin Capital Holdings, LLC
c/o Dechert LLP                               600 Central Avenue, #212
Attn: Jay R. Alicandri, Esq.                  Highland Park, IL 60035
1095 Avenue of the Americas
New York, NY 10036
JPMorgan Chase Bank, N.A.                     Linda Johnson Rice c/o J. Mark Fisher
10 S. Dearborn St.                            Schiff Hardin
Mail Code IL1-P001                            233 South Wacker Drive, Suite 7100
Chicago, IL 60603-2300                        Chicago, IL 60606

20 Largest Unsecured Creditors (Overnight Mail Unless Otherwise Indicated)

Branden R. Bell and Brian E. Bell             Advanced Distribution Systems, Inc.
c/o M. Brice Ladson, Esq.                     105-107 Stonehurst Ct.
Ladson Law Firm, P.C.                         Northvale, NJ 07647
P.O. Box 2819
Richmond Hill, GA 31412
Branden R. Bell and Brian E. Bell             World Wide Packaging, LLC
c/o Oliver Maner, LLP                         15 Vreeland Road, Suite #4
218 West State St.                            Florham Park, NJ 07932-2201
Savannah, GA 31401
Fry Communications, Inc.                      World Wide Packaging, LLC
800 W. Church Road                            c/o John M. George, Esq.
Mechanicsburg, PA 17055                       Katten & Temple LLP
                                              209 South LaSalle Street, Suite 950
                                              Chicago, IL 60604
Fry Communications, Inc.                      CDS Global
115 W. Main St.                               Paul Polus, CFO
Mechanicsburg, PA 17055                       1901 Bell Avenue
                                              Des Moines, IA 50315-1099
Kolmar Laboratories, Inc.                     CDS GLOBAL, INC.
P. O. Box 95000-4175                          c/o CT Corporation System – RA
Philadelphia, PA 19195-0001                   400 E Court Ave
                                              Des Moines, IA 50309




                                         2
3474394 v3 -
  Case 19-10236      Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43          Desc Main
                                Document     Page 4 of 17


Kolmar Laboratories, Inc.                      Dillards
c/o the Prentice Hall Corporation System       1600 Cantrell Road
2595 Interstate Drive, Suite 103               Little Rock, AR 72201
Harrisburg, PA 17110
Kolmar Laboratories, Inc.                      Baker & McKenzie LLP
c/o Knowlton Development                       c/o Edward J Zulkey – RA
255 Roland-Therrien, Suite 100                 300 East Randolph Dr., Suite 4300
Lomgueuil, Quebec J4H 4A6 Canada               Chicago, IL 60601
(via International First Class)
Advance Distribution Systems                   Baker & McKenzie
1100 Summer Street                             300 East Randolph Street, Suite 5000
Stamford, CT 06905                             Chicago, IL 60601-6384
Macy’s                                         Alwyns LLP
Attn: Legal Department                         Crown House
7 West Seventh Street                          151 High Road
Cincinnati, OH 45202                           Loughton, Essex, IG10 4LG
                                               (via International First Class)
RCPI Landmark Properties, LLC                  Subscription Data Processing, LLC
P.O. Box 33173                                 P.O. Box 661
Newark, NJ 07188-3173                          Morrison, CO 80465
Sidley Austin LLP                              Subscription Data Processing, LLC
One South Dearborn Street                      c/o Anthony Vincent Piscopo – RA
Chicago, IL 60603                              5499 Willow Springs Dr.
                                               Morrison, CO 80465
Sidley Austin LLP                              Subscription Data Processing, LLC
c/o Timothy F. Bergen - RA                     c/o Daniel J. Abrahamy, Esq.
1 South Dearborn Street                        2255 Glades Road, Suite 400-E
Chicago, IL 60603                              Boca Raton, FL 33431
200 S. Michigan LLC                            Neal & McDevitt, LLC
200 South Michigan Ave., Suite 510             1776 Ash Street
Chicago, IL 60604                              Northfield, IL 60093-3001
200 S. Michigan LLC                            Neal & McDevitt, LLC
c/o Illinois Corporation Service C – RA        c/o Duggan Bertsch, LLC – RA
801 Adlai Stevenson Drive                      303 W. Madison St., Suite 1000
Springfield, IL 62703                          Chicago, IL 60606/
200 S. Michigan LLC                            McGuire Woods London LLC
c/o Corporation Service Company                11 Pilgrim Street
251 Little Falls Drive                         London, EC4V 6RN
Wilmington, DE 19808                           (via International First Class)




                                           3
3474394 v3 -
  Case 19-10236      Doc 28      Filed 05/03/19 Entered 05/03/19 17:03:43       Desc Main
                                  Document     Page 5 of 17


Jones Day                                      Lord & Taylor
77 W. Wacker Drive                             250 Vesey Street
Suite 3500                                     21st Floor
Chicago, IL 60601                              New York, NY 10281
American Express                               ABA Packaging Corporation
1200 W. 7th St. L2-200                         740 Blue Point Road
Los Angeles, CA 90017                          Holtsville, NY 11742
American Express                               ABA Packaging Corporation
c/o Zwicker & Associates                       c/o The CKB Firm
Attn: Daniel Moken, Esq.                       30 North LaSalle Street, Suite 1520
1105 Laurel Oak Rd., Suite 136                 Chicago, IL 60602
Voorhees, NJ 08043
ABA Packaging Corporation
Attn: Ralph Agoglia, CEO
38 Old Brook Road
Dix Hills, NY 11746

IRS

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346




                                          4
3474394 v3 -
  Case 19-10236        Doc 28      Filed 05/03/19 Entered 05/03/19 17:03:43            Desc Main
                                    Document     Page 6 of 17


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )     Chapter 7
                                                    )     Case No. 19-10236
Johnson Publishing Company, LLC,                    )
                                                    )     Hon. Jack B. Schmetterer
                        Debtor.                     )
                                                    )     Date: May 9, 2019
                                                    )     Time: 10:30 a.m.

                       TRUSTEE’S MOTION FOR ENTRY OF
               ORDER AUTHORIZING THE TRUSTEE TO OBTAIN CREDIT
                          PURSUANT TO 11 U.S.C § 364

         Miriam R. Stein, not individually, but solely in her capacity as chapter 7 trustee (the

“Trustee”) for the bankruptcy estate (the “Estate”) of Johnson Publishing Company, LLC (the

“Debtor”), by and through her general bankruptcy counsel, Fox Swibel Levin & Carroll LLP

(“FSLC”), hereby moves (the “Motion”) pursuant to Sections 102, 105, 361, 362, 363, 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1) and 364(e) of Title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2002, 4001 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and the Local Bankruptcy Rules for the Northern District of Illinois

(the “Local Bankruptcy Rules”), for entry of an order authorizing the Trustee to obtain credit

from Capital Holdings V, LLC, one of the Debtor’s pre-petition secured creditors (“Capital

Holdings” or “Lender”), initially on an interim basis on the terms set forth herein and in the

attached proposed order (the “Interim Order”), subject to entry of a final order consistent

therewith (the “Final Order”) at a subsequent hearing to be set by the Court. In support of the

Motion, the Trustee respectfully represents and states as follows:




3474394 v3 -
  Case 19-10236         Doc 28     Filed 05/03/19 Entered 05/03/19 17:03:43           Desc Main
                                    Document     Page 7 of 17




                                  JURISDICTION AND VENUE

        1.        This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.        The statutory predicates for relief requested herein are Sections 102, 105, 361,

362, 363 and 364 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 6004.

                                  PRELIMINARY STATEMENT

        3.        By this Motion, the Trustee seeks approval of limited funding from Capital

Holdings which will allow the Trustee to conduct an auction of the Estate’s most valuable asset,

the collection of images, audio and video cassettes documenting African-American History for

the last seventy years (the “Archive”). As more fully set forth below, the purpose of the loan is

to provide the Estate with funds to pay current and anticipated costs associated with the

marketing and sale of the Archive, including the costs of insuring it prior to sale. The Trustee

submits that, given the value and nature of the Archive, it is imperative to its continued

preservation that the Trustee be permitted to use funds from the Loan (as defined below) as soon

as practicable.

               STATEMENT PURSUANT TO BANKRUPTCY RULE 4001(C)

        4.        As more particularly set forth in the proposed agreed order between the Trustee

and Capital Holdings appended hereto (which for simplicity shall serve as the Line of Credit

Agreement herein), the summary of Line of Credit Agreement is as follows:

                  a.     Lender: Capital Holdings.



                                               2
3474394 v3 -
  Case 19-10236       Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43            Desc Main
                                 Document     Page 8 of 17


               b.     Borrower: The Trustee on behalf of the Estate.

               c.     Borrowing Amount/Limit: Amount required to fund the purposes set

forth in ¶4(e) below (the “Loan”).

               d.     Interest Rate: Non-default rate under the Loan Agreement – one percent

(1%). (Proposed Order, ¶1)

               e.     Use of Loan Proceeds – Expenses: (i) Insurance for the Archive (which

has been procured by the Trustee from Seneca; the “Insurance Expenses”); (ii) expenses related

to moving the part of the Archive currently located at 200. S. Michigan (the Debtor’s principal

place of business) to the ICON Group storage facility located at 2747 W. Taylor (where the

remainder of the Archive is currently stored) (“ICON” and such expenses the “Moving

Expenses”); (iii) storage costs through July 26, 2019 not to exceed $4,000 in total or such higher

amount as approved by the Lender in writing (the “Storage Costs”); (iv) salary for employees

Vickie Wilson and John Roach, key employees of the Debtor whose services are necessary to

market the Archive, not to exceed $13,484 in total (“Select Employee Expenses”); and (v)

expenses incurred by the Trustee related to the advertising for, marketing and sale of the

Archive, up to $45,000 (the “Marketing Expenses”). (Proposed Order, ¶¶1(a), 6)

               f.     Use of Loan Proceeds – Legal Fees and Trustee Fees:              The Loan

Proceeds may also be used for (i) legal fees of the Trustee for FSLC in connection with FSLC

legal services for this bankruptcy case (incurred before the earlier of closing of the sale of the

Archive, lifting of the stay to permit Lender to foreclose on the Archive or July 26, 2019), up to

$150,000 (the “Legal Fees Carveout”); and (ii) the Trustee’s fees payable under Section 326 of

the Bankruptcy Code, in the amount of $100,000 on the first $13 million of proceeds realized

from any sale of the Archive to a third party or any transfer of the Archive to Capital Holdings



                                            3
3474394 v3 -
    Case 19-10236         Doc 28      Filed 05/03/19 Entered 05/03/19 17:03:43                     Desc Main
                                       Document     Page 9 of 17


(the “Trustee Fee Carve Out”); provided that the Trustee shall be entitled to the full statutory fee

allowable under Section 326 of the Bankruptcy Code (less the Trustee Fee Carve Out) to be paid

from available funds of the Estate. (Proposed Order, ¶5)

                 g.       Loan Funding and Draws: Capital Holdings’ advances hereunder and its

reasonable attorneys’ fees and expenses shall be deemed advances under Capital Holdings’ pre-

petition Loan Agreement with the Debtor dated May 7, 2015 and the Protective Advance

Agreement dated April 5, 2019 (the “Loan Agreement”) 1. Capital Holdings’ advances for the

Insurance Expenses and Moving Expenses shall be made immediately upon entry of the interim

order providing the relief requested herein; advances for the Moving Expenses, Storage Costs,

Marketing Expenses and Select Employee Expenses (collectively, the “Funded Expenses”) shall

be made immediately upon entry of the final order approving the relief herein; advances for the

Legal Fees Carve Out and Trustee Fee Carve Out (collectively, the “Professional Fees Carve

Outs”) shall be made upon closing of any sale of the Archive to a third party or to Capital

Holdings (as a potential credit bidder at any sale of the Archive), any termination of the

automatic stay permitting Capital Holdings to receive possession of or foreclose on the Archive

or any other transfer of title to or possession of the Archive to Capital Holdings. (Proposed

Order, ¶¶5,6)

                 h.       Security:      As collateral security for repayment of the Loan, (i) the

Archive shall not be subject to any liens, claims and encumbrances, except for those liens, claims

and encumbrances expressly permitted in the Interim and Final Orders, and (ii) Capital Holdings

shall (a) continue to have a first priority lien on the Archive, (b) have a first priority lien on the

1
        A copy of the Loan Agreement without exhibits is attached hereto as Exhibit A, and a copy of the
agreement with exhibits (in excess of 75 pages) is attached to Capital Holdings’ Stay Relief Motion [Dkt. No. 19]
as Exhibit A thereto. Given the limited resources of the Estate and the size of the exhibits, copies of the Loan
Agreement exhibits will be made available upon request to persons unable to retrieve them from the docket of this
case.

                                                    4
3474394 v3 -
  Case 19-10236       Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43            Desc Main
                                 Document     Page 10 of 17


net proceeds of the sale of the Archive remaining after payment of the Professional Fees Carve

Outs and the Funded Expenses (the “Collateral”), and (c) have a superpriority administrative

expense claim against the Estate, other than any funds necessary to pay the Funded Expenses and

the Carve Outs. (Proposed Order, ¶¶2,3)

                i.    Repayment: The Trustee shall repay, from the proceeds of sale of the

Archive remaining after payment of the Funded Expenses and the Carve Outs (the “Net Sale

Proceeds” and the Funded Expenses and Carve Outs collectively the “Expenses and Carve

Outs”), all amounts funded plus any accrued interest thereon. Such repayment, if funds are

available, shall be made in cash upon the closing of the sale of the Archive. If funds are not

available to repay Capital Holdings at such closing, such amounts shall not be payable by the

Trustee or the Estate, but shall be included in Capital Holdings’ claim against the Estate. The

Estate may repay the Loan at any earlier time and without penalty. (Proposed Order, ¶¶1(a), (b)

and (c))

                j.    Challenge Period:         The Trustee will have the right to review and

investigate, or pursue, any potential claims against Capital Holdings through July 26, 2019, after

which date any such challenges or claims by the Trustee against Capital Holdings shall be

barred.    The Trustee’s and the Debtor’s stipulations and agreements in the Line of Credit

Agreement shall be binding on the Estate and its creditors. (Proposed Order,¶10)

                k.    Stay Relief:   In the event an auction of the Archive does not occur by

July 1, 2019 or such later date as determined by the Trustee or the Court, or if the sale of the

Archive does not otherwise close by July 26, 2019, the stay will be terminated to permit Capital

Holdings to foreclose on the Archive, subject to the Trustee’s right to receive any surplus owed




                                            5
3474394 v3 -
  Case 19-10236        Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43             Desc Main
                                  Document     Page 11 of 17


the Estate from any foreclosure sale of the Archive pursuant to the Uniform Commercial Code.

(Proposed Order, ¶4)

               l.      Cross Collateralization:       There is no cross collateralization.

               m.      506(c) Waiver: The attached order provides that, in exchange for the

agreement to provide funding, the Trustee, the Debtor and the Debtor’s estate waive any right to

surcharge Capital Holdings, its claims, the Archive or the proceeds thereof, or to assert or make

a claim for any other costs, expenses of administration or other charge, lien or assessment (other

than the Loan amounts) against Capital Holdings, its claims, the Archives or the proceeds thereof

under 11 U.S.C. §§ 105, 506(c), 552 or otherwise, except that Capital Holdings agrees to waive

any objection under Section 506(c) or otherwise to the use of its collateral to fund the Loan and

pay the Expenses and Carve Outs. (Proposed Order, ¶8).

               n.      Pre-Petition Secured Creditor Liens: The order contains no provisions

that immediately grant to Capital Holdings liens on the Debtor’s claims and causes of action

arising under §§ 544, 545, 547, 548, and 549.

               o.      Provisions that Prime Secured Liens: There are no provisions that

prime secured liens, as the only lien that is being primed is that of Capital Holdings.

               p.      Lender Liability: The attached order does not impose liability on the

Lender, Capital Holdings.

               q.      Extraordinary Circumstances:         Given the fragility and value of the

Archive, and the current Chapter 7 Case, the Trustee seeks the relief under extraordinary

circumstances as described below.

               r.      Subordination:      Prior to the Petition Date, two secured creditors of the

Debtor, Desiree Rogers and Linda Johnson Rice, withdrew the Archive from their collateral base



                                             6
3474394 v3 -
  Case 19-10236         Doc 28     Filed 05/03/19 Entered 05/03/19 17:03:43             Desc Main
                                    Document     Page 12 of 17


and entered into Subordination Agreements with Capital Holdings (attached hereto as Exhibit B;

the “Subordination Agreements”), pursuant to which they (among other things) (i) acknowledged

that they had no lien on the Archive, (ii) subordinated their rights against the Debtor to the

payment of obligations owed to the Lender and (iii) further agreed that the Lender may provide

financing to the Debtor on terms and conditions satisfactory to the Lender (see Subordination

Agreements, §§2,3) . The Line of Credit Agreement includes a finding by the Court that the

Subordination Agreements permit the financing requested herein. (Proposed Order, ¶1(b)).

                                          BACKGROUND

A.      The Debtor’s Bankruptcy Case

        5.       On April 9, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”). Shortly thereafter, the United States Trustee for the

Northern District of Illinois appointed Miriam R. Stein as the Trustee for the Estate.

        6.       Pre-petition, Capital Holdings loaned the Debtor $12,000,000 pursuant to the

Loan Agreement and secured such loan by taking a priority security interest in the Archive.

Capital Holdings filed a UCC financing statement against the Debtor, stating the Archive as its

collateral, in the office of the Delaware Secretary of State on May 11, 2015 (Filing No. 2015

1998755).      Capital Holdings alleges that the Debtor is in default of this loan and that the current

amount owed (including principal and unpaid interest) is approximately $13,600,000. The

Debtor does not dispute its indebtedness to Capital Holdings.

        7.       On April 22, 2019, Capital Holdings filed its Motion for Relief from the

Automatic Stay (the “Stay Relief Motion”). [Dkt. No. 19] This Motion is part of the Trustee’s

agreement with Capital Holdings resolving its request for stay relief.



                                               7
3474394 v3 -
  Case 19-10236       Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43            Desc Main
                                 Document     Page 13 of 17


B.      The Archive

        8.     The Archive is a massive collection of photographs (and their negatives), video

and audio tapes or cassettes which captures African American History over the past seventy

years. Pre-petition, the Debtor let the insurance lapse on the Archive. As a result, as of the

Petition Date, the Archive was uninsured. The Trustee obtained insurance for the Archive on a

temporary basis subject to entry of an order approving the funding requested herein.

C.      The Estate’s Need for the Loan

        9.     The Trustee believes that the Archive, if marketed and sold properly, could be

sold for an amount substantially in excess of Capital Holdings’ secured claim (including amounts

advanced hereunder and Capital Holdings’ attorneys’ fees and expenses). The Trustee has

received several indications of interest from credible, well-funded sources seeking to acquire the

Archive. In order to conduct such marketing and sale, however, the Estate needs to fund certain

costs, most critically, insurance. The insurance, moving and storage costs are all necessary to

adequately preserve the Archive and the cultural and financial value therein. Given the fragility

of the items in the Archive, it is imperative that the Trustee be permitted to use funds from the

Loan as soon as practicable, to best ensure the maintenance of the Archive.

D.      Capital Holdings and the Loan Agreement

        10.    Capital Holdings is the Debtor’s pre-petition secured lender and the largest

creditor of the Estate.   Capital Holdings is aware of the Estate’s financial condition and has

informed the Trustee that it wants the Trustee to be able to market the Archive. To that end,

Capital Holdings offered to loan the Estate funds pursuant to the terms herein. The Trustee and

Capital Holdings negotiated in good faith and at arms-length as to all of the terms of the Loan.




                                            8
3474394 v3 -
    Case 19-10236          Doc 28       Filed 05/03/19 Entered 05/03/19 17:03:43                     Desc Main
                                         Document     Page 14 of 17


As a result, Capital Holdings is a good faith lender for purposes of Section 364(e) of the

Bankruptcy Code.

                                            RELIEF REQUESTED

          11.      By this Motion, the Trustee requests that this Court enter an order authorizing and

approving the Loan initially on an interim basis in order to avoid irreparable harm to the Archive

(through the purchase of insurance) and maximize its value (through a marketing and sale

process culminating in an auction).

                                             BASIS FOR RELIEF

          12.      The Trustee seeks to enter into the Line of Credit Agreement pursuant to Section

364(c) of the Bankruptcy Code. Section 364 states in relevant part:

                   …(b) The court, after notice and a hearing, may authorize the
                   trustee to obtain unsecured credit or to incur unsecured debt other
                   than under subsection (a) of this section, allowable under section
                   503 (b)(1) of this title as an administrative expense.

                   (c)     If the trustee is unable to obtain unsecured credit allowable
                   under section 503 (b)(1) of this title as an administrative expense,
                   the court, after notice and a hearing, may authorize the obtaining of
                   credit or the incurring of debt—

                          (1) with priority over any or all administrative expenses of
                   the kind specified in section 503 (b) or 507 (b) of this title;

                          (2) secured by a lien on property of the estate that is not
                   otherwise subject to a lien; or

                           (3) secured by a junior lien on property of the estate that is
                   subject to a lien.

11 U.S.C. § 364. 2 The Trustee can easily satisfy all of these conditions.

          13.      In this case, the Trustee is unable to obtain unsecured credit allowable under §

503(b)(1) of the Bankruptcy Code as an administrative expense. The Trustee sought credit from

2
          In this case, section 364(a) is inapplicable as the Trustee is not authorized to operate the business of the
Debtor.

                                                      9
3474394 v3 -
    Case 19-10236         Doc 28       Filed 05/03/19 Entered 05/03/19 17:03:43                      Desc Main
                                        Document     Page 15 of 17


an alternative source which offered to provide funding only on a secured basis (including

through a junior lien on the Archive which was not acceptable to Capital Holdings) and at much

higher cost to the Estate than that offered by Capital Holdings. In addition, it is the Trustee’s

experience that obtaining unsecured credit for a chapter 7 estate is extremely unlikely.

         14.      Capital Holdings’ proposal to the Trustee included provisions to secure the Loan,

and Capital Holdings has indicated that it will not make the Loan without such security.

Additionally, the Collateral is subject to a prior senior lien as referenced by Section 364(c)(2) of

the Bankruptcy Code, but such lien is Capital Holdings’ lien 3. Lastly, the Trustee believes that

the one percent (1%) interest rate set forth in the Loan Agreement is reasonable given the risk

associated with the Loan. Therefore, the Court may authorize the Trustee to obtain credit

secured by a lien on property of the Estate (the Archive and its sale proceeds) as set forth herein.

         15.      The Estate needs to pay for the insurance on the Archive immediately to prevent

cancellation of the insurance. As a result, the Trustee requests approval of the funding on an

interim basis (with respect to the insurance funding and moving expenses only) pursuant to

Bankruptcy Rule 4001(c)(2). The Trustee requests that all funding requested herein be approved

on a final basis after the fourteen (14) day notice period required by Bankruptcy Rule 4001(c)(2)

has elapsed.

                                                     NOTICE

           16.    The Trustee has provided notice of this Motion to: (a) the Debtor’s counsel; (b)

    the United States Trustee for the Northern District of Illinois; (c) all parties which receive

    notice through the Court’s ECF filing system; (d) all secured creditors; and (e) the twenty

    largest unsecured creditors of the Estate (collectively, the “Notice Parties”). Section 102(1) of

3
         Franklin Capital Holdings has a UCC on file alleging a security interest in all the Debtor’s assets. However,
such UCC was filed after the Capital Holdings’ UCC and, based on information from the Debtor, the amount owed
Franklin Capital is disputed by the Debtor and de minimis in amount.

                                                     10
3474394 v3 -
  Case 19-10236         Doc 28   Filed 05/03/19 Entered 05/03/19 17:03:43             Desc Main
                                  Document     Page 16 of 17


  the Bankruptcy Code defines “after notice and a hearing” to mean “such notice as is

  appropriate in the particular circumstances”, and Bankruptcy Rule 4001(c)(2) authorizes the

  Court to provide notice of an interim financing hearing on less than the normal 14 days’ notice

  applicable to hearings on final financing orders “to the extent necessary to avoid immediate

  and irreparable harm to the estate.” Upon entry of the interim order, any entity other than a

  Notice Party will have an opportunity to review the interim order before the final hearing on

  this Motion (the “Final Hearing”) and present any objections thereto.

          17.   Allowing the insurance on the Archive to lapse due to lack of funding would

  impose a potential substantial risk of irreparable harm to the Estate. All creditors and parties in

  interest presumably desire that the Archive be insured and properly protected in order to

  maintain its value.    Given the urgency and importance of the interim relief requested herein

  and the ability of parties in interest to object to the Motion before the Final Hearing, the

  Trustee asserts that the notice hereof is sufficient for the circumstances and therefore requests

  that the Court waive any further notice of this Motion.

        WHEREFORE, the Trustee respectfully requests that the Court enter an approving the

financing requested and summarized herein, in substantially the form attached hereto, initially on

an interim basis to be followed subsequently by a final order.

Dated: May 3, 2019                                Miriam R. Stein, not individually, but solely
                                                  in her capacity as the chapter 7 trustee for the
                                                  bankruptcy estate of Johnson Publishing
                                                  Company, LLC


                                                  By:    /s/ N. Neville Reid
                                                  Fox, Swibel, Levin & Carroll, LLP,
                                                  General Bankruptcy Counsel to the Trustee

N. Neville Reid (ARDC #6195837)
Ryan T. Schultz (ARDC #6288585)
FOX, SWIBEL, LEVIN & CARROLL, LLP

                                             11
3474394 v3 -
  Case 19-10236     Doc 28    Filed 05/03/19 Entered 05/03/19 17:03:43   Desc Main
                               Document     Page 17 of 17


200 West Madison Street, Suite 3000
Chicago, IL 60606
Ph: 312.224.1200
Fx: 312.224.1201




                                       12
3474394 v3 -
